863 S.W.2d 449 (1993)
Ann RICHARDS, Governor of Texas, et al., Appellants,
v.
LEAGUE OF UNITED LATIN AMERICAN CITIZENS (LULAC) et al., Appellees.
No. D-2197.
Supreme Court of Texas.
June 30, 1993.
Javier Aguilar, Houston, Dan Morales, Richard E. Gray, III, Roger Moore, Austin, for appellants.
Norma V. Cantu, Albert H. Kauffman, San Antonio, Donald Branson, Brownsville, Guadalupe T. Luna, San Antonio, Brian Ganson, Brownsville, Judith Sanders-Castro, San Antonio, Susan Brown, Antonio Hernandez, E. Richard Larson, San Francisco, CA, Aurora De La Garza, Brownsville, Yolanda L. Garza, San Benito, John F. Hood, Benjamin Euresti, Brownsville, for appellees.
PER CURIAM.
This is a direct appeal from a trial court judgment declaring the Texas system of higher education unconstitutional and enjoining the Governor, the Commissioner of Higher Education, various state university regents, and other entities from giving force and effect to those portions of the Education Code and the appropriation acts relating to financing of public universities and professional schools, from distributing, using, or dedicating funds from various specified sources, and from financing any permanent improvements under the Education Code, except as specifically excepted. By the terms of the judgment, its injunctive provisions did not go into effect until May 1, 1993, in order to allow defendants to appeal and, if unsuccessful, to allow the Legislature to enact corrective legislation. Counsel for the Governor and various state entities and officials have brought to our attention concerns raised on behalf of the University of Texas and Texas A & M Systems, about their inability to proceed with debt issues and replacement of interim financing, due to uncertainties caused by the order, even if the order is superseded, as it presumably is, during the pendency of this appeal. Counsel asks this Court to grant relief to ensure that the bonding efforts of the Universities can continue unimpeded. We grant this request. To protect our jurisdiction pending a ruling on the merits of the case, all injunctive relief granted by the trial court in its judgment of January 20, 1992, is stayed pending further order of the Court.